Hall, Presiding Judge.
The Board of Workmen’s Compensation made and the superior court affirmed an award to the claimant holding that she had suffered a compensable injury on February 6, 1969, and that she had fully recovered from this injury on February 24, 1969. The claimant appeals contending that a subsequent period of disability also arose out of and in the course of her employment.
The evidence was sufficient to support the following findings of the deputy director: "From consideration of all the evidence I find as a matter of fact that claimant was susceptible to soreness of the upper back muscles prior to her injury and had experienced pain there about a week prior to February 6; that on that date she incurred a muscle pull while handling a relatively light vegetable basket at work, which constituted an accident and injury arising out of and in the course of her employment, and that this disabled her until February 24, 1969, when she had recovered from the effects of that slight injury; and that any disability she has had to her upper back since February 24 is the result of other slight muscle pulls, such as she experienced at home on February 25, aggravating the condition which pre-existed her work accident.”
We affirm under the "any evidence” rule.

Judgment affirmed.


Jordan, P. J., Eberhardt, Pannell, Deen and Quillian, JJ., concur. Whitman, J., concurs in the judgment. Bell, C. J., and Evans, J., dissent.

Gambrell, Russell, Moye & Killorin, Edward W. Killorin, Lloyd Sutter, for appellees.